Title: From Benjamin Franklin to [Alexander] Colden, 8 April 1760
From: Franklin, Benjamin
To: Colden, Alexander


          
            Mr. Colden
            Dear Sir,
            London, April 8. 1760
          
          I have ordered into your Care from Liverpool 9 Casks and a Bale, which I request you would receive and forward to my Brother Peter Franklin, in Newport, Rhodeisland. Enclos’d is the Bill of Lading. Please to pay the Freight (Eight Guineas) and charge me with it. I hope this Summer to have the Pleasure of seeing you, and of finding both the Families well for whom I have the sincerest Regard. I am, Dear Sir, Yours affectionately
          
            BF
          
        